865 F.2d 255Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frankie McCOY, Plaintiff-Appellant,v.Macie O. TILLMAN, Chaplain, Defendant-Appellee.
No. 88-6809.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 31, 1988.Decided:  Dec. 2, 1988.

Frankie McCoy, appellant pro se.
John Joseph Curran, Jr., Stephanie Judith Lane-Weber (Office of the Attorney General of Maryland), for appellee.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Frankie McCoy appeals from the district court's order granting defendant's motion for summary judgment.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  McCoy v. Tillman, C/A No. 88-139-HM (D.Md. Sept. 6, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.